Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of forming core-shell nanohybrids, classified in B22F 9/06.
II. Claims 14-17, drawn to a nanohybrid including a core comprising a neutral nanoparticle and a shell comprising charged nanoparticles, classified in B32B 5/22.

3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process, as evidenced by para. [0013] of the present specification.  The fact that alternative methods may be known to be difficult, take a long time, or require high temperatures does not preclude using such a method in a particular case.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

				    Election of Species
5.	Further to the election of an invention above, the following election of species is also required in this application.

6.	This application contains claims directed to the following patentably distinct species: Nanohybrids and methods of making same in which the core comprises—
A1) Carbon nanotube or graphene
A2) CdTe
A3) Magnetite
A4) MoS2
A5) Ag, Pd or Au
A6) Si
A7) Ti oxide
A8) Quantum dots
A9) Hematite,
and in which the shell comprises
B1) Carbon nanotube or graphene
B2) CdTe
B3) Magnetite
B4) MoS2
B5) Ag, Pd or Au
B6) Si
B7) Ti oxide
B8) Quantum dots
B9) Carboxylated polystyrene.

7.	The species are independent or distinct because core-shell materials comprising any one of A1 thru A9 as well as B1 thru B9 denote completely different materials, capable of completely separate manufacture, use and/or sale.  Further, due to differences in the chemistry involved in processing the various materials of A1 thru A9 and B1 thru B9, a disclosure of a method of producing core-shell nanohybrids of any one combination of materials would not be particularly relevant to a method of producing any other combination of materials.  In addition, these species are not obvious variants of each other based on the current record.

8.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7 and 9-16 are generic.

9.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

10.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined (see Inventions I and II supra), ii) an election of a species for the core nanoparticles (see species A1 thru A9 supra), iii) an election of a species for the shell nanoparticles (see species B1 thru B9 supra) even though these requirements may be traversed (37 CFR 1.143) and (iv) identification of the claims encompassing the elected invention and species. 
11.	The election of an invention and/or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention and species.
Should applicant traverse on the ground that the inventions are not patentably distinct or that any two or more species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions and/or species (as the case may be) to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention and/or species.

12.	Due to the complexity of the above requirements, no telephone communication has been attempted in connection with these requirements, in accord with MPEP 812.01.

13.	In summary, Applicant must elect one of Inventions I or II, one of species A1 thru A9, and one of species B1 thru B9 in response to this action.



							
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        July 26, 2022